Citation Nr: 0106653	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-08 405 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an increased evaluation for service-
connected isolated left peroneal nerve palsy, evaluated as 10 
percent disabling.  

3.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

A left knee disorder is unrelated to service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein has been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions, which 
apply in the event that there exists evidence, which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including arthritis, are presumed to have been 
incurred in service if it is manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records contain no reference to a left knee 
disorder or to knee complaints, and a September 1954 
separation examination revealed the lower extremities and the 
musculoskeletal system to be normal.  Treatment records 
document treatment for right knee complaints in 1997 and 
thereafter.  Those records reflect that the veteran underwent 
a left knee arthroplasty in April 1997, a left knee 
arthrotomy in February 1998 and a revision of the left knee 
arthroplasty in January 2000.    

A report documenting a left knee arthroplasty in April 1997 
reflects a diagnosis of degenerative joint disease of the 
left knee and notes a history of a proximal tibial osteotomy 
14 years earlier.  However, there is no medical history of a 
left knee disorder dating back to service, no medical 
evidence of arthritis within a year of service, and no 
medical opinion linking the veteran's knee disorder to a 
disease or injury with its onset in service.  Further, the 
veteran does not maintain that his symptomatology dates to 
service, asserting instead that the symptomatology currently 
associated with his knee disorder is attributable to the 
treatment he received through the VA in April 1997.  

In light of the lack of any medical evidence linking a 
current left knee disability to service, the lack of any 
history of complaints dating to service, and the fact that a 
separation examination failed to reveal a disorder of the 
knee, it appears that a left knee disorder is unrelated to 
active service.  The veteran has not suggested that any 
additional evidence pertaining to treatment of the left knee 
contains information linking the veteran's disorder to 
service, and particularly in light of the fact that the 
veteran does not even appear to argue that a left knee 
disorder is etiologically related to service, the Board has 
no reason to believe that any additional evidence would 
produce such information.  The Board finds, therefore, that a 
left knee disorder is unrelated to service.  


ORDER

Service connection for a left knee disorder is denied.  


REMAND

In April 1997, as noted above, the veteran underwent a left 
knee arthroplasty in connection with a diagnosis of 
degenerative joint disease.  The veteran underwent surgery at 
a VA facility.  Treatment records, including the hospital 
discharge report, reflect that the veteran had a longstanding 
history of knee pain and underwent a proximal tibial 
osteotomy 14 years earlier.  

Records of treatment subsequent to April 1997 document 
neurologic complaints.  An entry documenting treatment in 
June 1997, for instance, reflects complaints of numbness in 
the toes subsequent to the knee replacement.  

The veteran filed a claim for compensation in August 1997, 
alleging disability arising from left knee surgery in April 
of that year.  A nerve conduction study in August 1997 
resulted in an impression of abnormal nerve conduction study, 
with an additional note indicating that an EMG study was 
suggestive of isolated peroneal nerve palsy at or below the 
knee.  

In February 1998, the RO granted compensation under 
38 U.S.C.A. § 1151 for isolated left peroneal nerve palsy.  
The RO made the grant of benefits effective August 13, 1997 
and evaluated the veteran's disability as 10 percent 
disabling.  

That same month, the veteran again underwent surgery of the 
left knee, consisting of revision, left total knee 
arthroplasty.  The diagnosis was polyethylene insert failure 
left total knee arthroplasty.   

An October 1997 entry reflects that the veteran had continued 
complaints associated with his left knee after the surgery in 
April 1997, including difficulty with sensation over the foot 
and toes and left knee pain.  The impressions included (1) 
left total knee arthroplasty with residual pain associated 
with (a) patella infra and patellofemoral scarring, (b) 
lateral patellar tilting and (c) previous proximal tibial 
osteotomy and (2) poor circulation. 

In March 1998, the veteran expressed disagreement with the 
effective date of the grant of 38 U.S.C.A. § 1151 benefits.  
He also requested an increase in the evaluation of the left 
knee disability.  

In June 1998, the veteran underwent a VA examination of his 
joints, as well as a VA neurologic examination.  Diagnoses 
included status post left knee tibial osteotomy, status post 
left knee arthroplasty, status post subsequent revision of 
the left knee arthroplasty with residual left knee joint 
effusion and loss of full range of motion of the left knee, 
and degenerative arthritis of the left knee.  The neurologic 
examiner observed that the veteran experienced weakness and 
sensory deficits of the left lower leg following the knee 
arthroplastic surgery in April 1997 and that there had been 
partial recovery with nearly normal strength.  He also 
observed that there were persisting sensory deficits in 
distributions that were consistent with both deep and 
superficial branches of the peroneal nerve on the left side.

The March 1998 statement which expresses disagreement with 
the February 1998 decision is a notice of disagreement with 
respect to that decision both as to the effective date 
assigned to the grant of 38 U.S.C.A. § 1151 compensation and 
as to the evaluation assigned to that compensation.  The 
claims file does not reflect that the RO provided the veteran 
with a statement of the case addressing the issue of 
entitlement to an earlier effective date for the grant of 
38 U.S.C.A. § 1151 benefits.  See 38 C.F.R. § 19.26.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

The Board notes that, as observed by the veteran, in the case 
of injuries giving rise to 38 U.S.C.A. § 1151 compensation, 
the effective date is the date that the injury or aggravation 
was suffered, if the claim is received within one year after 
that date; otherwise, the proper effective date is the date 
of the receipt of claim.  38 U.S.C.A. § 3.400 (i); see 
38 U.S.C.A. § 5110 (c), (d).  In this case, the RO assigned 
an August 1997 effective date, notwithstanding that the date 
of treatment that ostensibly gave rise to the grant of 
compensation fell within one year before the date of claim.  

Because the veteran's claim for an increased evaluation of 
38 U.S.C.A. § 1151 compensation arises from an initial grant 
of compensation, which assigned the disability an initial 
evaluation, it is not the present level of disability which 
is of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Because the entire period from the date of the grant of 
benefits must be evaluated, a determination as to the 
effective date of the grant of benefits in question is a 
prerequisite to a proper evaluation of the benefit in 
question.  It would be premature, therefore, to address the 
veteran's claim for a proper evaluation of 38 U.S.C.A. § 1151 
compensation, while the veteran's claim for an earlier 
effective date for the grant of compensation remains pending. 

Furthermore, the veteran has indicated that he suffered 
increased disability of the knee as a result of the treatment 
he received through the VA.  Although the RO's 
characterization of the grant of 38 U.S.C.A. § 1151 
compensation appears limited to the peroneal nerve palsy, the 
veteran has not limited his claim for 38 U.S.C.A. § 1151 to 
the neurologic symptoms experienced after surgery and, in 
fact, appears to suggest that he believes he has experienced 
on overall deterioration of his knee disability as a result 
of surgery received through the VA.  His appeal for an 
increased evaluation, therefore, is also a challenge to the 
scope of the grant of compensation.  

Although the veteran underwent a VA examination in June 1998, 
the results of which lend some credence to the possibility 
that weakness and sensory deficits in the left lower 
extremity are the result of surgery in April 1997, the 
examiners' reports reflect that those examiners did not have 
access to the claims file in formulating their opinions.  
Further, to date, a VA examiner has not offered an opinion as 
to the extent to which present disability is the result of 
treatment received through the VA.  

The Board notes that Title 38, United States Code § 1151 
provides that, in pertinent part, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of VA hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), because that section of 
the regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding Section (c)(3), remained valid.  See Brown 
v. Gardner, 115 S. CT. 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Supreme Court's 
decision.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 C.F.R. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).

The claim in question was filed prior to October 1, 1997.  In 
determining whether compensation is available for a 
disability, therefore, the only issue is whether treatment 
resulted in additional disability.  An examination, together 
with a review of the claims file, would be germane to a 
determination concerning the extent of the veteran's current 
disability and the degree to which any additional disability 
may be attributed to VA treatment received.  

Finally, although the claims file contains records of 
treatment, it is not clear that all relevant records of 
treatment have been obtained.  Although the claims file 
contains a letter from what appears to be a private physician 
who indicates therein that the veteran underwent surgery in 
January 2000, the actual surgical reports or associated 
records of treatment do not appear to be associated with the 
claims file.  Any additional pertinent records that have not 
been previously made a part of the claims file should also be 
obtained.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all sources of 
medical treatment for a left knee 
disorder, together with dates of 
treatment.  Thereafter, the RO should 
obtain all treatment records identified 
not previously associated with the claims 
file.  The RO should also obtain any VA 
treatment records not previously made a 
part of the claims file, including any 
records not previously obtained 
documenting treatment of the left knee 
received through VAMC Minneapolis, MN, 
subsequent to February 23, 2000; from 
September 17, 1997 to April 8, 1998; and 
prior to August 1, 1996.   

2.  The RO should afford the veteran an 
examination for the purpose of 
determining the severity and etiology of 
any disability associated with the 
veteran's left knee.  If there is any 
loss of function associated with the 
veteran's disability, the examiner should 
report the nature and extent of that loss 
of function.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that it is possible, any 
functional loss that is present should be 
expressed as degrees of limitation of 
motion or ankylosis of the affected 
joint.  The examiner should also report 
all symptomatology associated with any 
neurologic impairment of the left lower 
extremity.  After reviewing the claims 
file, the examiner should specifically 
identify what, if any disability, is 
attributable to treatment received 
through the VA in April 1997, as well as 
the extent to which any current 
disability is attributable to treatment 
received in February 1998.  The 
examiner's report should clearly 
distinguish between that symptomatology 
that is attributable to VA treatment 
received and that symptomatology which is 
not attributable to such treatment.  The 
claims file must be provided to the 
examiner for review.  

3.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the applicability of the Act to the 
veteran's claim and effect any additional 
development required by the Act.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

5.  With respect to the veteran's claim 
for an earlier effective date for a grant 
of 38 U.S.C.A. § 1151 compensation, the 
RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
granted 38 U.S.C.A. § 1151 compensation.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



